Citation Nr: 1802743	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  08-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the Veteran's claims file now resides with the Atlanta, Georgia RO.

In January 2009, the Veteran testified at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the Veteran's claims file.

Initially, the Veteran requested a Board hearing in his May 2009 substantive appeal.  However, the Veteran withdrew his hearing request in May 2011 correspondence.

The matter was previously remanded for further development by the Board in August 2011 and May 2014.  The case is again before the Board for appellate review.


VETERAN'S CONTENTIONS

The Veteran contends that he contracted hepatitis C as a result of a blood transfusion he received in service while undergoing an appendectomy.  The Veteran further asserts that his hepatitis C progressed, causing his current cirrhosis of the liver.  For this reason, he asserts that he is entitled to service connection for cirrhosis of the liver.  


FINDINGS OF FACT

1. Pursuant to the Veteran's December 1972 enlistment examination, a condition of the liver was not noted upon the Veteran's entry into service.

2.  As documented in a January 1973 service treatment record (STR), the Veteran was hospitalized from December 25, 1972 through January 15, 1973 during which time he was diagnosed with a ruptured appendix.  The Veteran was taken to an operating room and an appendectomy was performed.  Drains were inserted and he was sent to his room to recover.  The STR notes that the Veteran's postoperative course was totally uneventful and he was discharged back to active duty.  There is no indication from this STR or any other evidence of record that the Veteran received a blood transfusion during this period of hospitalization.

3. In January 2009, Dr. Heuman, Chief of Hepatology and Medical Director of Liver Transplantation at the Richmond, Virginia VA Medical Center (VAMC) indicated that the Veteran had chronic hepatitis C which had progressed to hepatic cirrhosis.  Cirrhosis was confirmed by a liver biopsy in 2007.  Dr. Heuman indicated that during the time period in which the 1973 appendectomy was performed, blood transfusions were a common mechanism for the transmission of hepatitis C.  Dr. Heuman stated that although the Veteran had other risk factors for hepatitis C, he would strongly support the Veteran's claim for service connection for cirrhosis if the history of a blood transfusion was confirmed.

4.  A February 2007 VA treatment record documenting a liver biopsy supports Dr. Heuman's statement that cirrhosis of the liver was first diagnosed in 2007.

5. In June 2012, the Veteran was afforded a VA examination in relation to his cirrhosis claim.  The examiner diagnosed the Veteran with cirrhosis of the liver.  During the examination, the Veteran stated that he was not sure whether he actually received a blood transfusion during his in-service appendectomy.  In regard to hepatitis C risk factors, the examiner noted that the Veteran had a history of IV drug use; substance abuse to include alcohol abuse, marijuana, heroin, and cocaine; a history of high-risk sexual activity; and had tattoos.

6. In a July 2017 addendum to the June 2012 VA examination, the examiner opined that it was less likely than not that cirrhosis was incurred in or was caused by service.  In support of this opinion, the examiner explained that cirrhosis was a late-stage scarring of the liver caused by many forms of liver diseases and conditions, such as hepatitis and chronic alcoholism.   The examiner then stated that the most common causes of cirrhosis in the United States were hepatitis C, alcoholic liver disease, and nonalcoholic liver disease.  The examiner concluded that the Veteran's service records were silent for a diagnosis of cirrhosis and that the Veteran's liver damage could be medically explained by his hepatitis C and alcohol abuse which occurred many years after active duty service.

7. Hepatitis C is currently not a service-connected condition.


CONCLUSION OF LAW

The criteria for service connection for cirrhosis of the liver are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Further, cirrhosis of the liver is classified as a "chronic disease" under 38 C.F.R. § 3.309(a) and may be granted service connection presumptively by operation of law.  Presumptive service connection for "chronic diseases" may be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations to a degree of 10 percent disabling or more within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  However, this presumption is not for application in the instant case as the Veteran was first diagnosed with cirrhosis of the liver in 2007-approximately 33 years after service.

As indicated above, after reviewing the evidence of record, the Board finds that service connection is not warranted for cirrhosis of the liver.  As such, the Board will deny the claim.

In reaching this conclusion, the Board finds that the Veteran meets the first and second requirements for service connection-a current disability and a potential in-service risk factor for developing the condition.  However, the record is devoid of a competent medical opinion providing a positive causal relationship between the Veteran's current cirrhosis of the liver and service.  Indeed, in July 2017, a VA examiner opined that the Veteran's cirrhosis was not related to service.

In relying primarily upon the July 2017 VA examiner's negative medical opinion, the Board finds that it is adequate for adjudicative purposes.  Generally, a medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the July 2017 VA examiner reviewed the Veteran's entire electronic claims file and had previously conducted a comprehensive examination to understand the full scope of the Veteran's disability picture.  Next, the examiner provided a clear diagnosis and description of the Veteran's disability.  Lastly, the examiner supported the opinion with an analysis that contemplated and considered the Veteran's medical history and lay statements.  

In making this determination, the Board is cognizant of the January 2009 opinion provided by Dr. Heuman.  However, Dr. Heuman conditioned his positive medical opinion upon confirmation that the Veteran in fact received a blood transfusion during his in-service appendectomy.  As indicated above in the Findings of Fact section, the record does not support that the Veteran did indeed receive a transfusion.  In reaching this decision, the Board has considered the Veteran's lay statements that he may have received a blood transfusion during the appendectomy.  However, the Board finds these statements not credible as there is no documentation of an in-service blood transfusion anywhere in the record and the Veteran himself also stated that he was not sure if he actually received a transfusion.

As there is no competent evidence relating the Veteran's current cirrhosis to service, the Board finds that the preponderance of the evidence is against the claim for service connection.  As such, it will be denied.


ORDER

Service connection for cirrhosis of the liver is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


